Citation Nr: 1217307	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a February 2008 decision by the VA Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran served honorably from November 1942 to September 1945.  He died in October 1964.  L. G. R. was his surviving spouse and was in receipt of Death Pension benefits at the time of her death.  The appellant asserts that she is the executor of the spouse's estate, that she is entitled to the payment of Death Pension benefits for the period from December 1, 2007 to the date of death, December [redacted], 2007, and that the payment is needed to cover the surviving spouse's final expenses.  

The file contains a March 1995 power of attorney appointing the Disabled American Veterans as the representative of the Veteran's surviving spouse, L. G. R.  This claim is brought by her daughter-in-law and fiduciary M. H.  M. H. has not executed a power of attorney appointing any representative for herself.  The cover letter for the December 2008 statement of the case notified M. H. that she could choose a representative, and that a service organization would represent her without charge.  A copy was sent to the Disabled American Veterans.  Neither an executed power of attorney nor any response was received from the appellant.  When the case came before the Board, the Disabled American Veterans made an informal presentation on behalf of the appellant.  


FINDINGS OF FACT

1.  VA benefits were paid in full for the month prior to the death of the Veteran's surviving spouse, November 2007.  

2.  The VA beneficiary, L. G. R., was in receipt of Death Pension at the time of her death on December [redacted], 2007.  




CONCLUSION OF LAW

The VA beneficiary, L. G. R., was not entitled to Death Pension for any part of December 2007, the month of her death.  38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no dispute as to the facts of this case.  The veteran's widow, L. G. R., was in receipt of pension benefits based on the Veteran's death.  She was paid for November 2007, as she was alive throughout that month.  She was also sent a check for December 2007.  Unfortunately, she died on December [redacted], 2007.  The death certificate is of record and there is no dispute as to the date of death.  The appellant properly informed VA of the widow's death and returned the check for December 2007.  The appellant claims that she is entitled to an accrued benefits payment for that part of the month when the widow was alive, December 1 to [redacted], 2007.  

However, VA can only pay benefits as authorized by law and the law is very clear on this point.  The effective date of a discontinuance of pension will the last day of the month before death occurs.  See 38 U.S.C.A. § 5112(b)(1) (West 2002).  The regulation describes it as the last day of the month before death.  See 38 C.F.R. § 3.500(g) (2011).  Thus, as a matter of law, pension benefits ended with the November 2007 payment and there are no accrued benefits for December 2007 to which the appellant could be entitled.  



ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


